McCARTHY, District Judge.
This cause came on to be heard on the defendant’s motions for more definite statement and for extension of time within which to answer the complaint.
The motion for a more definite statement respecting certain allegations contained in the complaint is denied. Information of the character sought by the defendant should not be obtained by requiring an enlargement of the initial pleading in the case.
Good cause has been shown, however, for extending the time within which defendant must answer. Receipt of the answers to interrogatories which have been propounded to the plaintiff may help to achieve brevity in the answer — a result much to be desired in civil anti-trust actions. Allowance of the motion, moreover, cannot prejudice the plaintiff.
Defendant’s motion for extension of time allowed. The defendant will file an answer within thirty days .of receipt of plaintiff’s answers to interrogatories propounded heretofore.